         Case 1:20-cv-01732-RC Document 17-2 Filed 09/08/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

LEGAL EAGLE, LLC,               *
                                *
     Plaintiff,                 *
                                *
     v.                         *
                                *
NATIONAL SECURITY COUNCIL       *                    Civil Action No. 1:20-cv-01732 (RC)
RECORDS ACCESS AND              *
INFORMATION SECURITY            *
MANAGEMENT DIRECTORATE, et al., *
                                *
     Defendants.                *
                                *
*    *       *   *  *     *     *                    *      *       *      *       *        *

                                            ORDER

       UPON CONSIDERATION OF Defendants’ Motion for an Extension of Time to File

Their Combined Opposition and Cross-Motion to Plaintiff’s Cross-Motion for Partial Summary

Judgment, any Opposition thereto, and the entire record herein, it is this _______ day of

____________, 2020,

       ORDERED that Defendants’ Motion is DENIED.



                                                 _______________________________________
                                                 Rudolph Contreras
                                                 United States District Judge
